_‘

\OO°\IG\§ll-AWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

_¢__._ ~~..- ~ - . _ --~~.- ~~--»-~ -_- '-_

_v'_ FlLEo"` _ ___ :~:§c§z‘-/Eo
_ENTERED __ sER\/ED ou
-. _. "f'<€<>f»=@
» 1-
,' " Z.C- L'f»:? c
t l
t“' "_“ ':“zi“:
E-\': ______. . _ rsr-vw

 

 

UNI'I`ED S'I`ATES DISTRICT COUR'I`

DISTRICT OF NEVADA
TERRI KNAACK, et al., ) Case No. 3:17-cv-00172-LRH-WGC
)
Plaintiffs, )
) ORDER SCHEDULING
vs. ) SE'I`TLEMENT CONFERENCE
)
KNIGHT TRANSPORTATION, INC., et al., )
)
Defendants. )

L,

Pursuant to the court’s order referring this matter to a Magistrate Judge for the purpose of
conducting a settlement conference (ECF No. 71), a settlement conference is hereby scheduled to
commence on Wednesday, December 12, 2018, at 9:00 a.m., Pifth Floor Chambers,

Bruce R. Thompson U.S. Courthouse and Federal Building, 400 South Virginia Street, Reno, Nevada,
before Magistrate Judge Robert A. McQuaid, Jr.

Unless excused by order of the court, clients or client representatives with complete authority
to negotiate and consummate a settlement shall be in attendance at the settlement conference. This
requires the presence of the client or if a corporate, govemmental, or other organizational entity, an
authorized representative of the client.

For a Defendant, such representative must have final settlement authority to commit the
organization to pay, in the representative’s own discretion, a settlement amount up to the Plaintifl’ s
prayer, or up to the Plaintiff’ s last demand, whichever is lower. For a Plaintiff, such representative
must have Hnal authority, in the representative’s own discretion, to authorize dismissal of the case
with prejudice, or to accept a settlement amount down to the Defendant’s last offer. If board approval

is required to authorize settlement, the attendance of at least one sitting member of the board

 

\DO°\IO\U\AWN'-‘

NNNNNNNNN-*~_¢o-‘o-‘o-o___-
Oo\lo\Lh-§UN_O©OQ\IQ\UIAWN'_Q

(preferably the chairperson) is absolutely required.

Any insurance company that is a party or is contractually required to defend or to pay damages,
if any, assessed within its policy limits in this case must have a fully authorized settlement
representative present. Such representative must have final settlement authority to commit the
company to pay, in the representative’s own discretion, an amount within the policy limits, or up
to the Plaintiff` s last demand, whichever is lower. If trial counsel has been fully authorized to commit

the client to pay or to accept in settlement the amount last proposed by the opponent, in counsel’s sole

discretion, the client, client representative, or insurance company representative, as applicable, need

not attend.

The purpose of the requirement of personal attendance is to have a representative present who

has both the authority to exercise his or her own discretion, and the realistic freedom to

exercise such discretion without the negative consequences, in order to settle the case during the
settlement conference without consulting someone else who is not present. In the event counsel for
any party is aware of any circumstance which might cast doubt on a client’s compliance with this
paragraph, he/she shall immediately discuss the circumstance with opposing counsel to resolve it well
before the settlement conference, and, if such discussion does not resolve it, request a telephone
conference with the court and counsel.

Counsel appearing for the settlement conference without their client representatives or
insurance company representatives, authorized as described above, will cause the settlement
conference to be canceled or rescheduled. The non-complying party, attorney or both may be assessed
the costs and expenses, including attorneys fees, incurred by other parties and the court as a result of
such cancellation, as well as any additional sanctions deemed appropriate by the court. Counsel are
responsible for timely advising any involved non-party insurance company of the requirements of this
order.

The conference is intended to facilitate settlement of this case. It will be conducted in such a
manner as not to prejudice any party in the event settlement is not reached. To that end, all matters
communicated to the undersigned in confidence will be kept confidential, and will not be disclosed

to any other party, or to the trial judge. The undersigned, of course, will not serve as the trial judge

2

 

\COG\\Q\L/\LWN_»

NNNNNNNNNo-¢o-¢o-oo_u-¢o-Io-o_o-oo_¢
O°\lO\Vl-RL»JN'-‘O\QCQ\IC\V\AL»JN'-‘Q

in this case.

At the settlement conference the parties, by counsel, shall give a brief (5-10 minute)
non-confrontational presentation outlining the factual and legal highlights of their case. [If the parties
believe the initial joint session will be counter productive, please state so in your respective settlement
briefs along with your rationale for same.] Thereafter, separate, confidential caucuses will be held
with each party and/or the party’s representative(s).

Settlement conferences are often unproductive unless the parties have exchanged demands and
offers before the conference and made a serious effort to settle the case on their own. Before arriving
at the settlement conference the parties are to negotiate and make a good faith effort to settle the
case without the involvement of the Court. Specific proposals and counter proposals shall be
made. Plaintiff(s) shall make an offer to defendant(s) ten (10) days prior to the settlement conference,
Defendant(s) shall make a counter offer to plaintiff(s) Hve (5) days prior to the settlement conference,

PREPARATION FOR SETTLEMENT CONFERENCE

In preparation for the settlement conference, the attorneys for each party shall submit a
confidential settlement conference statement for the court's in camera review. The settlement
conference statement shall contain the following:

l. A brief statement of the nature of the action.

2. A concise summary of the evidence that supports your theory of the case, including
information which documents your damages claims. You may attach to your statement
those documents or exhibits which are especially relevant to key factual or legal issues,
including selected pages from deposition transcripts or responses to other discovery
requests. Exhibits are to be tabbed and an exhibit index shall be included.

3. An analysis of the key issues involved in the litigation.

4. A discussion of the strongest points in your case, both legal and factual, and a frank
discussion of the weakest points as well. The court expects you to present a candid
evaluation of the merits of your case.

5. A further discussion of the strongest and weakest points in your opponents' case, but only

if they are more than simply the converse of the weakest and strongest points in your case,

3

 

 

 

\CO°\|G\U|LWN\-‘

___\u_¢o_¢o_s-o_o_o-l
\COO\lQ\'J|-PWN'-‘O

20
21
22
23
24
25
26
27
28

 

6. An estimate of the cost (including attomey’s fees and costs) of taking this case through

trial.

7. A history of settlement discussions, if any, which details the demands and offers which

have been made, and the reasons they have been rejected.

8. The settlement proposal that you believe would be fair.

9. The settlement proposal that you would honestly be willing to make in order to conclude

this matter and stop the expense of litigation.

The settlement conference statements shall be received in my chambers, 400 S. Virginia Street,
Suite 405, not later than WEDNESDAY, DECEMBER 5, 2018. DO NOT DELIVER OR MAIL
THEM TO THE CLERK’S OFFICE; DO NOT SERVE A COPY ON OPPOSING COUNSEL.

The settlement conference statement should be delivered to my chambers in an envelope clearly
marked “Conlidential Contains Settlement Brief.”

The purpose of the settlement conference statement is to assist the court in preparing for and
conducting the settlement conference, In order to facilitate a meaningful conference, your utmost
candor in responding to all of the above listed questions is required. The settlement conference
statements will not be seen by the trial judge. The confidentiality of each statement will be strictly
maintained in my chambers, Following the conference, the settlement conference statements will be
destroyed.

DATED: November 20, 2018.

  

UNITED sTATEs MAG’ISTRATE JUDGE

 

 

